Citation Nr: 1824285	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-10 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to December 17, 2012 and since May 1, 2013 for disability due to residuals of fracture to right distal radius and ulna (right wrist disability). 

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Mr. James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

J. Murray, Counsel  

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1996 to April 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Pittsburgh, Pennsylvania (RO), which denied an evaluation in excess of 10 percent for right wrist disability.  The Veteran appealed the denial of his claim. 

In a November 2013 rating decision, the RO awarded a temporary total rating for convalescence following right wrist surgery from December 17, 2012 to April 30, 2013, and thereafter continued the assigned 10 percent rating for right wrist disability.  Accordingly, the periods prior to December 17, 2012 and since May 1, 2103 for increased rating remain on appeal.  The issue has been re-characterized on the first page. 

A claim for a TDIU rating is considered part of an increased rating claim when such issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, in an April 2014 statement, the Veteran asserted that he is no longer able to work as a result of his right upper extremity disabilities, to include his right wrist disability.  Accordingly, the Board finds that a TDIU claim has been raised by the Veteran, and the issue of TDIU is part and parcel of the increased rating claim on appeal, and is properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to increased rating for right wrist disability as well as entitlement to a TDIU rating.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

Initially, the Board notes that since the Veteran's claim for an increased rating for right wrist disability was last adjudicated by the RO in a March 2014 statement of the case (SOC), additional records to include VA treatment records dated through March 2016 as well as records from Vocational Rehabilitation and Education (VRE) folder have been associated with the claims folder.  No response has been received from the Veteran or his representative following a January 2018 letter inquiring about a waiver of initial consideration from the Agency of Original Jurisdiction (AOJ).  As such, a remand is needed to issue a supplemental statement of the case (SSOC). 

In addition, the Board finds that a remand is needed to provide the Veteran with a new VA examination to determine the severity of this right wrist disability.  The record does contain additional VA nerve examination reports dated in August 2014 and April 2016 for neurologic involvement in the upper right extremity.  While these examination reports contain some relevant information regarding impairment in the Veteran's right wrist, neither of the reports contain all the information needed to adjudicate the issue.  Pertinently, the Veteran's right wrist disability was originally evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5010-5215 (2017), indicating traumatic arthritis based on loss of motion in the wrist.  See March 2012 rating decision.  It appears the RO later recharacterized the disability as under 38 C.F.R. § 4.71(a), Diagnostic Code 5212 (2017), impairment of the radius, malunion.  See November 2013 rating decision.  A new VA examination is needed to determine the severity of the Veteran's disability due to his residuals of fracture to right distal radius and ulna.  

As for the issue of entitlement to TDIU, the Veteran has not filed an application for TDIU.  However, in an April 2014 statement, the Veteran raised the issue of entitlement to TDIU.  The issue of entitlement to a TDIU is inextricably intertwined increased rating on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  Therefore, the Agency of Original Jurisdiction (AOJ) should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice and assistance obligations are satisfied concerning the claim for a TDIU. Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim. 

2. Contact the Veteran and seek his assistance in identifying and obtaining any outstanding records of pertinent private treatment for right wrist problems.

3. Obtain and associate with the Veteran's electronic record outstanding VA treatment records dated since March 2016.

4. Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of fracture right distal radius and ulna disability (right wrist disability).  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed. 

All symptoms and manifestations of right wrist injury residuals must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion for the right wrist in active motion, passive motion, weight-bearing, and nonweight-bearing, as well as provide range of motion measurements of the opposite undamaged joint.  

If possible, the examiner is asked to try and differentiate the extent of symptoms attributable to the Veteran's service-connected residuals of fracture right distal radius and ulna from those symptoms attributable to service-connected nerve involvement in the right upper extremity.  If not possible to make this distinction, please indicate this.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the March 2014 SOC.  If any benefit on appeal remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




